Citation Nr: 0932861	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2007, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The Board remanded this claim in October 2008 for procedural 
considerations.  


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a 60 percent 
rating for incontinence of the bowel associated with 
prostatectomy for prostate cancer, a 60 percent rating for 
urinary incontinence associated with prostatectomy for 
prostate cancer, a 60 percent rating for degenerative disc 
disease (DDD) of the cervical spine, a 10 percent rating for 
status post right knee surgery with degenerative joint 
disease (DJD) and chondromalacia, a 10 percent rating for 
right wrist (dominant) carpal tunnel syndrome (CTS), a 10 
percent rating for left wrist CTS, and noncompensable ratings 
for degenerative changes of the left knee, bilateral hallux 
valgus, rhinitis, tinnitus, status post rectal surgery for 
perforation due to foreign body, hemorrhoids, and impotence.  
The Veteran's combined evaluation is 100 percent, effective 
since July 1, 1996.

2.  There is no medical evidence of record that indicates 
that the Veteran suffers from the anatomical loss or loss of 
use of both feet, or one hand and one foot, or is blind in 
both eyes.

3.  The Veteran does not have a single service-connected 
disability rated as total.  

4.  The medical evidence of record does not support the 
conclusion that the Veteran's service-connected disabilities 
render him permanently bedridden or so helpless as to be in 
need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on housebound status are not 
met.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350, 3.352 (2008).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person or housebound status are not 
met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Subsequent to the adjudication of the claim, a December 2008 
letter advised the Veteran of the evidence necessary to 
substantiate entitlement to SMC based on a need for the 
regular aid and attendance of another person or on account of 
being housebound, advised of his respective duties, and asked 
the Veteran to submit information and/or evidence to the RO.  
The content of this notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
also advised the Veteran of the bases for assigning ratings 
and effective dates.  The claim was thereafter readjudicated 
in the March 2009 supplemental statement of the case.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private examination and 
treatment records.  In this regard, while the October 2004 VA 
aid and attendance examination does not specifically address 
every one of the Veteran's service-connected disabilities, 
the Board finds that it does generally comment on those 
disabilities that are compensably rated, and additional 
examination and treatment records are otherwise sufficient to 
evaluate the impact of the Veteran's service-connected 
disability on his need for regular aid and attendance.  In 
addition, as will be shown more fully below, additional 
examination would not further substantiate the claim since 
the Veteran primarily contends that he is housebound as a 
result of his frequent need to use private restroom 
facilities, and neither the Veteran nor his representative 
has argued that the October 2004 examination is deficient in 
any respect.  There is also no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2008); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to SMC Based on a Need for the Regular Aid 
and Attendance of Another Person or on Account of Being 
Housebound

SMC at the aid and attendance rate is payable when the 
Veteran, due to a service-connected disability or 
disabilities, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2009).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2008).

SMC at the housebound rate may be paid if a Veteran has a 
single service-connected disability rated 100 percent and 
either: (1) has an additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability, and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of a service-
connected disability or disabilities.  Permanently housebound 
means the Veteran is substantially confined, as a direct 
result of a service-connected disability or disabilities, to 
his dwelling or the immediate premises (or, if 
institutionalized, to the ward or clinical areas), and it is 
reasonably certain that the service-connected disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.350(i) (2008).

For purposes of housebound benefits, the Court has held that 
being substantially confined to the home means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for Veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

The Veteran is currently in receipt of a 60 percent rating 
for incontinence of the bowel associated with prostatectomy 
for prostate cancer, a 60 percent rating for urinary 
incontinence associated with prostatectomy for prostate 
cancer, a 60 percent rating for DDD of the cervical spine, a 
10 percent rating for status post right knee surgery with DJD 
and chondromalacia, a 10 percent rating for right wrist 
(dominant) CTS, a 10 percent rating for left wrist CTS, and 
noncompensable ratings for his degenerative changes of the 
left knee, bilateral hallux valgus, rhinitis, tinnitus, 
status post rectal surgery for perforation due to foreign 
body, hemorrhoids, and impotence.  The Veteran's combined 
evaluation is 100 percent, effective since July 1, 1996.

In statements and testimony in September 2007, the Veteran 
primarily maintains that he is housebound as a result of his 
frequent need to use private restroom facilities due to his 
urinary and bowel incontinence.

However, there is no evidence of record to indicate that the 
Veteran meets the eligibility requirements for SMC based on 
being housebound.  More specifically, the Veteran does not 
have a single service-connected disability rated as total, a 
threshold requirement for entitlement to SMC based on being 
housebound.  

As for the Veteran's entitlement to SMC based on the need for 
regular aid and attendance, Social Security Administration 
(SSA) records reflect that in November 2001, the Veteran was 
advised that he was not a candidate for a hearing aid because 
his hearing was normal after 2000 Hertz.  It was recommended, 
however, that he use an environmental sound generator or 
environment sounds to help mask his service-connected 
tinnitus.  In December 2001, the Veteran's medical problems 
reportedly included the Veteran's service-connected 
incontinence secondary to prostatectomy, hemorrhoids, and 
tinnitus.  Private treatment records from VA outpatient 
records from February 2004 reflect that the Veteran reported 
that he had become housebound due to severe/chronic diarrhea, 
as he always had to be close to a bathroom or he would soil 
himself.  

At the time of the Veteran's aid and attendance examination 
in October 2004, the examiner reviewed the Veteran's claims 
file in connection with the examination.  The examiner 
initially noted that the Veteran did not require an attendant 
in order to report for the examination, noting that the 
Veteran stated that he drove himself from his home to the 
appointment.  The examiner further noted that the Veteran was 
not hospitalized or bedridden, had vision better than 5/200 
in both eyes, and possessed the capacity to protect himself 
from the hazards or dangers of the daily environment.  The 
examiner also indicated that the Veteran had a well-
documented history of adenocarcinoma of the prostate and a 
radical perineal prostatectomy in 1995.  As a result of that 
surgery, the examiner stated that the Veteran had suffered 
permanent bowel and bladder dysfunction, and erectile 
dysfunction (ED).  Typically, the Veteran reported that his 
spent his days at home, reading or watching television, 
occasionally doing light yardwork and going on brief outings 
to shop or attend medical appointments.  

Physical examination revealed that the Veteran was 71 inches 
tall and weighed 204 pounds.  He was found to be in good 
nutritional status at this time.  It was noted that the 
Veteran was able to walk without the assistance of another 
person and to walk an unspecified or unlimited distance.  He 
did not require the use of mechanical aids or other assistive 
devices, was able to leave home at will, and was able to 
drive and ambulate without difficulty.  The Veteran's 
diagnoses included adencarcinoma of the prostate, status post 
radical perineal prostatectomy, residual bowel and bladder 
incontinence secondary to prostate surgery, and residual ED 
secondary to prostate surgery.  With respect to additional 
diagnoses, the examiner referred to results from 
contemporaneous general medical and rectum and anus 
examination.  

October 2004 VA general medical examination revealed that the 
Veteran reported continued difficulty with bowel and bladder 
control, requiring the use of adult diapers at the rate of 
10-12 per day.  He also complained of left and right hand 
numbness and tingling, bilateral knee pain, and chronic neck 
pain.  Examination of the nose and neck revealed negative 
findings, with range of motion of the neck noted to be full.  
Examination of the genitalia and rectal area revealed no 
lesions or urethral discharge.  The diagnoses included 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy, residual bowel incontinence following 
prostatectomy, residual urinary incontinence following 
prostatectomy, residual ED following prostatectomy, CTS, both 
wrists, DDD of the cervical spine with radiculopathy of both 
upper extremities, and chronic fatigue with decreased 
physical endurance following the diagnosis of prostate 
cancer.  

October 2004 anus and rectum examination revealed a history 
of occasional small amounts of bright red blood on tissue 
following bowel movements.  Physical examination at this time 
revealed a small amount of fecal leakage.  There were no 
hemorrhoids.  The diagnosis was status post radical perineal 
prostatectomy and ED.  

October 2004 VA joints examination revealed complaints of 
bilateral wrist and knee pain, with numbness in both hands.  
Current treatment included the use of wrist splints.  The 
Veteran reported the gradual onset of his knee pain with 
prolonged activity, with occasional swelling.  In 1995, the 
Veteran underwent an arthroscopic evaluation of the right 
knee, at which time there was a diagnosis of small meniscal 
tear, DJD, and chondromalacia.  The Veteran used a brace for 
his knees and wrists but was not required to use corrective 
shoes.  The Veteran denied a history of dislocation or 
recurrent subluxation.  The Veteran reported no history of 
significant adversity related to his normal occupation or 
recreational activities due to knee and wrist pain.  The 
diagnosis was CTS both wrists, status post arthroscopic 
evaluation of the right knee, DJD and chondromalacia of the 
right knee, and bilateral retropatellar pain syndrome (RPPS).

October 2004 VA spine examination revealed that the Veteran 
reported a history of chronic neck pain beginning in 1990.  
He continued to experience chronic pain in the posterior neck 
with the pain radiating into the upper back and to both upper 
extremities.  Magnetic resonance imaging (MRI) in September 
1995 revealed DDD with a herniated nucleus pulposus (HNP) at 
C4-5 and spinal stenosis of C5-7 with radiculopathy involving 
both upper extremities.  Treatment consisted of over-the-
counter analgesics.  He denied that he had lost any 
employment over the past year, requiring bed rest due to back 
or neck problems.  The range of motion of the neck revealed 
forward flexion, extension, and bilateral lateral flexion to 
45 degrees.  Bilateral rotation was to 80 degrees.  There was 
no evidence of pain on neck motion at this time.  

A private treatment record from June 2006 notes that 
following his prostatectomy, the Veteran developed 
incontinence to stool, liquid, and gas.  He had now 
essentially retrained himself and was able to better able to 
deal with his incontinence, with accidents occurring about 
three to four times a week.  It was noted that when the 
Veteran was not at home, he had to locate where the bathrooms 
were because when he got the urge, it was necessary for him 
to go immediately to the restroom.  This examiner believed it 
was likely that the Veteran had interruption or injury to his 
pudendal nerves.  

The Board has also carefully reviewed the above evidence with 
respect to the issue of entitlement to aid and attendance, 
and finds that although the Board is sympathetic to the 
Veteran's hardships with respect to locating and using public 
restrooms due to his service-connected bowel and bladder 
incontinence, this and his other service-connected 
disabilities do not meet the eligibility requirements for SMC 
based on the need for aid and attendance.  There is no 
evidence indicating that the Veteran suffers from the 
anatomical loss or loss of use of both feet, or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance due to his service-connected disabilities.  In 
fact, the October 2004 VA aid and attendance examiner 
specifically determined that the Veteran did not require an 
attendant in order to report for the examination, noting that 
the Veteran stated that he drove himself from his home to the 
appointment; that the Veteran was not hospitalized or 
bedridden; that he had vision better than 5/200 in both eyes; 
that he possessed the capacity to protect himself from the 
hazards or dangers of the daily environment; that he was able 
to walk without the assistance of another person and to walk 
an unspecified or unlimited distance; that he did not require 
the use of mechanical aids or other assistive devices, and 
that he was able to leave home at will, and was able to drive 
and ambulate without difficulty.  The evidence does not show 
that the Veteran is unable to feed himself.  There is 
evidence that the Veteran has difficulty attending to the 
wants of nature.  He testified that he experiences both 
incontinence and severe diarrhea.  This was supported by 
medical evidence.  However, there is no evidence that the 
Veteran has an inability to attend to the wants of nature.  
The Veteran testified that he is able to use a bathroom as 
long as it is nearby.  

Accordingly, the Board also finds that the evidence is 
against entitlement to SMC based on the Veteran's need for 
regular aid and attendance of another person due to service-
connected disability.  The criteria required under 38 C.F.R. 
§ 3.351(c) and 38 C.F.R. § 3.352(a) have not been met.

As the preponderance of the evidence is against the 
appellant's claim of entitlement to SMC based on the need for 
aid and attendance or housebound status, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

SMC based on the need for aid and attendance or housebound 
status is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


